Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 1 of 14 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 614-377-4009

caseNo §ELOMJ -485

Nee ee ee se” Se

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

b ive its I ion):
- reneron e be seazeheg an ecause | 1e ¢ overnment has satisfied the requirements of 18 U.S.C. § 3122, this warrant also
constitutes an order under 18 U.S.C. § 3123.

located in the Southern District of Ohio , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) 1s (check one or more):

@ evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;

Pal designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

18 U.S.C. 1503 Obstruction of the Due Administration of Justice

The application is based on these facts:
See Affidavit in Support of Application for Search Warrant. To ensure technical compliance with 18 U.S.C. 3121-3127, the requested

warrant will also function as a pen register order. I thus certify that the information likely to be obtained is relevant to an ongoing
criminal investigation being conducted by the U.S. Marshals Service. See 18 U.S.C. 3122(b), 3123(b).

Continued on the attached sheet.

a Delayed notice of 30 days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

) is requested

2) ;

Applicant's signature

DUSM Nathan Richardson, U.S. Marshals Service

Printed name and title

Sworn to before me and signed in my presence.

Date: Z [ A / /; 9
udge’s sighature

Hon. Karen L. Litkovitz, U.S. Magistrate Judge

City and state: Cincinnati, Ohio
Printed name and title
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 2 of 14 PAGEID #: 2

AO 106 Attachment

See Affidavit in Support of an Application for a Search Warrant. To ensure
technical compliance with the Pen Register Statute, 18 U.S.C. §§ 3121-3127, this
warrant also functions as a pen register order. Consistent with the requirement for
an application for a pen register order, I certify that the information likely to be
obtained is relevant to an ongoing criminal investigation being conducted by The
United States Marshal Service See 18 U.S.C. §§ 3122(b), 3123(b).

I declare under penalty of perjury that the foregoing is true and correct.

June 26,2019 s/Ebunoluwa Taiwo
DATE EBUNOLUWA TAIWO (4740858)
Assistant United States Attorney

 
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 3 of 14 PAGEID #: 3

ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number 614-377-4009, (the “Subject Telephone’),

whose wireless service provider is T-Mobile US, Inc., a wireless telephone service

provider headquartered at 4 Sylvan Way, Parsippany, NJ 07054.

2. Records and information associated with the Subject Telephone that is within the
possession, custody, or control of T-Mobile US, Inc. including information about the

location of the cellular telephone if it is subsequently assigned a different call number].
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 4 of 14 PAGEID #: 4

ATTACHMENT B
Particular Things to be Seized

I. Information to be Disclosed by the Provider

All information about the location of the Subject Telephone described in Attachment A
for a period of thirty days, during all times of day and night. “Information about the location of
the Subject Telephone” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-Mobile US, Inc., T-
Mobile US, Inc. is required to disclose the Location Information to the government. In addition,
T-Mobile US, Inc. must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Location Information unobtrusively and
with a minimum of interference with T-Mobile US, Inc.’s services, including by initiating a
signal to determine the location of the Subject Telephone on T-Mobile US, Inc.’s network or
with such other reference points as may be reasonably available, and at such intervals and times
directed by the government. The government shall compensate T-Mobile US, Inc. for reasonable
expenses incurred in furnishing such facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 5 of 14 PAGEID #: 5

Information to Be Seized by the Government

All information described above in Section I that constitutes evidence and
instrumentalities of violations of 18 U.S.C. § 1503 involving Tella GILBERT.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 6 of 14 PAGEID #: 6

IN THE UNITED STATES DISTRICT COURT
FOR SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF THESEARCHOF |, GE LOMA = 485
THE CELLULAR TELEPHONE ASSIGNED

 

 

CALL NUMBER 614-377-4009 Filed Under Seal
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT
I, Deputy United States Marshal (DUSM) Nathan Richardson, being first duly sworn,
hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the
location of the cellular telephone assigned call number 614-377-4009 (the “Subject Telephone
1”), whose service provider is T-Mobile US, Inc., a wireless telephone service provider
headquartered at 4 Sylvan Way, Parsippany, NJ 07054. The Subject Telephone 1 is described

herein and in Attachment A, and the location information to be seized is described herein and in

Attachment B.

2, Because this warrant seeks the prospective collection of information, including
cell-site location information, that may fall within the statutory definitions of information
collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the
requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C, §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 7 of 14 PAGEID #: 7

Be I am a law enforcement officer with the United States Marshals Service and have
been since 2016. I am currently assigned as a DUSM /Team Leader to the Fugitive Task Force
of the United States Marshals Service and have been so assigned since July 2018. In connection
with my official duties, | am involved in investigations relating to violations of federal statutes,
including, 18 U.S.C. § 1503, Obstruction of the Due Administration of Justice.

4, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

5: Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C. § 1503 have been committed, are being committed, and will be
committed by Teela GILBERT. There is also probable cause to believe that the location
information described in Attachment B will constitute evidence of these criminal violations.

6. The court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)().
PROBABLE CAUSE
7. The United States, including U.S. Marshal’s Service, is conducting a criminal

investigation of Berry Rene Isaacs and Teela GILBERT regarding possible violations of 18

U.S.C. 1503.
8. On or about April 10, 2019, Teela GILBERT was indicted for Obstruction of the

Due Administration of Justice in violation of 18 U.S.C. §§ 1503 and 2. The indictment alleges
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 8 of 14 PAGEID #: 8

that on or about February 6, 2019, GILBERT made material false statements under oath during a
federal grand jury investigation in the Southern District of Ohio and further alleges that her co-
defendant Barry Rene Isaacs aided and abetted GILBERT in concealing or withholding
documents and making false statements. GILBERT admitted that she had spoken to Isaacs by
phone and that he was aware that she would be testifying before the grand jury. Further
investigation by the IRS and USMS determined that GILBERT routinely used the phone number
614-377-4009 (the Subject Telephone 1) in her communications with law enforcement and
others.

9, As set forth herein, probable cause exists to believe that the information specified
in Attachment B, which is incorporated herein by reference, including the requested geo-location
data from Subject Telephone 1, will constitute or lead to evidence of offenses involving
obstruction of justice in violation of 18 U.S.C. § 1503. GILBERT is currently considered a
fugitive by law enforcement and the requested geo-location data from Subject Telephone 1 will
assist law enforcement in the arrest of GILBERT. For the reasons set forth above, there is also
probable cause to believe that obstruction of justice has been committed, are being
committed, and will continue to be committed by GILBERT while Subject Telephone 1 is in
her possession.

10. In my training and experience, I have learned that T-Mobile US, Inc. is a
company that provides cellular telephone access to the general public. I also know that providers
of cellular telephone service have technical capabilities that allow them to collect and generate
information about the locations of the cellular telephones to which they provide service,
including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site
data, also known as “tower/face information” or cell tower/sector records. E-911 Phase IJ data
provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by, tangulating on the device’s signal using data
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 9 of 14 PAGEID #: 9

from several of the provider’s cell towers. [Cell-site data identifies the “cell towers” (1.e.,
antenna towers covering specific geographic areas) that received a radio signal from the cellular
telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone
connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10
or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not
necessarily serve every call made to or from that device. Accordingly, cell-site data is typically
less precise that E-911 Phase II data.

11. Based on my training and experience, I know that T-Mobile US, Inc. can collect
E-911 Phase II data about the location of the Subject Telephone, including by initiating a signal
to determine the location of the Subject Telephone on T-Mobile US, Inc.’s network or with such
other reference points as may be reasonably available.

2, Based on my training and experience, I know that T-Mobile US, Inc. can collect
cell-site data about the Subject Telephone. Based on my training and experience, I know that for
each communication a cellular device makes, its wireless service provider can typically
determine: (1) the date and time of the communication; (2) the telephone numbers involved, if
any; (3) the cell tower to which the customer connected at the beginning of the communication;
(4) the cell tower to which the customer connected at the end of the communication; and (5) the
duration of the communication. I also know that wireless providers such as T-Mobile US, Inc.
typically collect and retain cell-site data pertaining to cellular devices to which they provide

service in their normal course of business in order to use this information for various business-

related purposes.
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 10 of 14 PAGEID #: 10

AUTHORIZATION REQUEST

13, Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

14. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. There is reasonable
cause to believe that providing immediate notification of the warrant may have an adverse result,
as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the
Subject Telephone would seriously jeopardize the ongoing investigation, as such a disclosure
would give that person an opportunity to destroy evidence, change patterns of behavior, notify
confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)( 1). As further specified in
Attachment B, which is incorporated into the warrant, the proposed search warrant does not
authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the
extent that the warrant authorizes the seizure of any wire or electronic communication (as
defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable
necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

15. I further request that the Court direct T-Mobile US, Inc. to disclose to the
government any information described in Attachment B that is within the possession, custody, or
control of T-Mobile US, Inc. I also request that the Court direct T-Mobile US, Inc. to furnish the
government all information, facilities, and technical assistance necessary to accomplish the
collection of the information described in Attachment B unobtrusively and with a minimum of
interference with T-Mobile US, Inc.’s services, including by initiating a signal to determine the

location of the Subject Telephone on T-Mobile US, Inc.’s network or with such other reference
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 11 of 14 PAGEID #: 11

points as may be reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate T-Mobile US, Inc. for reasonable
expenses incurred in furnishing such facilities or assistance.

16. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the Subject Telephone outside of daytime
hours.

17. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

QV Lx

DUSM Nathan Richardson
United States Marshals Service

Subscribed and sworn to before me on this 7 is day of June 2019

Pate Ki Patan

Hon. Karen L. Litkovtiz
United States Magistrate Judge
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 12 of 14 PAGEID #: 12

I.

ATTACHMENT A
Property to Be Searched

The cellular telephone assigned call number 614-377-4009, (the “Subject Telephone”),

whose wireless service provider is T-Mobile US, Inc., a wireless telephone service

provider headquartered at 4 Sylvan Way, Parsippany, NJ 07054.

Records and information associated with the Subject Telephone that is within the
possession, custody, or control of T-Mobile US, Inc. including information about the

location of the cellular telephone if it is subsequently assigned a different call number].
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 13 of 14 PAGEID #: 13

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

All information about the location of the Subject Telephone described in Attachment A
for a period of thirty days, during all times of day and night. “Information about the location of
the Subject Telephone” includes all available E-911 Phase II data, GPS data, latitude-longitude
data, and other precise location information, as well as all data about which “cell towers” (i.e.,
antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information’) is within the possession, custody, or control of T-Mobile US, Inc., T-
Mobile US, Inc. is required to disclose the Location Information to the government. In addition,
T-Mobile US, Inc. must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Location Information unobtrusively and
with a minimum of interference with T-Mobile US, Inc.’s services, including by initiating a
signal to determine the location of the Subject Telephone on T-Mobile US, Inc.’s network or
with such other reference points as may be reasonably available, and at such intervals and times
directed by the government. The government shall compensate T-Mobile US, Inc. for reasonable
expenses incurred in furnishing such facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case: 1:19-mj-00485-KLL Doc #: 1 Filed: 06/27/19 Page: 14 of 14 PAGEID #: 14

Information to Be Seized by the Government

All information described above in Section I that constitutes evidence and
instrumentalities of violations of 18 U.S.C. § 1503 involving Tella GILBERT.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
